Citation Nr: 9932414
Decision Date: 11/17/99	Archive Date: 02/08/00

DOCKET NO. 98 - 04 765             DATE  NOV 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE 

Entitlement to a rating in excess of 10 percent for post-traumatic
stress disorder.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 1973,
including service in the Republic of Vietnam from September 1970 to
July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of July 1997 from the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his Notice of Disagreement, received in August 1997, the veteran
stated "I cannot work due to my PTSD". That statement constitutes
an informal claim for a total disability rating based on individual
unemployability due to service-connected disabilities under the
provisions of 38 C.F.R. 3.155(a) (1999). The record shows that upon
receipt of this statement, the RO did not send the veteran an
application form, VA Form 21-8940, for his use in submitting a
formal claim for a total disability rating based on individual
unemployability due to service-connected disability, as required by
38 C.F.R. 3.150(a) and 3.155(a) (1999). That informal claim has
remained open pending compliance by the RO with the provisions of
38 C.F.R. 3.150(a) and 3.155(a) (1999). The Court's holding in
Schafrath v. Derwinski, 1 Vet.App.589, 592 (1992) that the Board is
not free to ignore regulations which the VA has adopted also
applies to the RO's failure to act. The issue of entitlement to a
total disability rating based on individual unemployability due to
service-connected disabilities is referred to the RO for further
action, as indicated, and for appropriate consideration.

REMAND

The Board's review of the record shows that this case addresses -
the assignment of an initial rating for disability following an
initial award of service connection for PTSD. In such cases, the
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where
entitlement to compensation has already been established and an
increase in the disability rating is at issue, the present level of
disability is of primary

2 -

importance."), is not applicable to the assignment of an initial
rating for a disability following an initial award of service
connection for that disability. Rather, at the time of an initial
rating, separate ratings can be assigned for separate periods of
time based on the facts found-a practice known as "staged" ratings.
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, the Board is
required to review the medical evidence of record as it pertains to
the disabilities at issue from the date of the initial rating
evaluation. Fenderson, id.

However, the record in this appeal shows that the effective date of
the grant of service connection for PTSD is December 6, 1996, and
that the veteran was last afforded a VA fee-basis psychiatric
examination for his PTSD in March 1997, more than two and one-half
years ago. In view of the Court's holding in Fenderson that
separate ratings can be assigned for separate periods of time based
upon the facts found, the Board finds that further development of
the evidence is required prior to final appellate consideration of
the issue on appeal.

In addition, the veteran has been variously diagnosed as having a
bipolar affective disorder, anxiety, depression, chronic
alcoholism, and PTSD. The Board is precluded from differentiating
between the symptomatology attributable to a nonservice-connected
disability and that attributable to a service-connected disability
in the absence of medical evidence making such distinction
(emphasis added). See Mittleider v. West, 11 Vet. App. 181 (1998).
In this case, the additional report of VA psychiatric examination
ordered herein should differentiate between the social and
occupational impairment stemming from the veteran's service-
connected PTSD and any other psychiatric or psychosocial
disabilities found present.

The issue of entitlement to a total disability rating based on
individual unemployability due to service-connected disability is
not in appellate status, and the Board does not have jurisdiction
of that claim. For that reason, the Board cannot direct specific
action with respect to that claim at this time. However, the Board
is of the opinion that ordering another VA psychiatric examination
and readjudication of the veteran's claim for a rating in excess of
10 percent for PTSD,

3 -

without simultaneously responding to and developing his claim for
a total disability rating based on individual unemployability due
to service-connected disabilities would constitute a further waste
of VA medical and adjudicative resources.

The Court has also held that a remand by the Court or the Board
confers on the veteran or other claimant, as a matter of law, the
right to compliance with the remand orders. The Court further held
that a remand by the Court or the Board imposes upon the Secretary
of Veterans' Affairs a concomitant duty to ensure compliance with
the terms of the remand, either personally or as [] "the head of
the Department." 38 U.S.C.A. 303 (West 1991). Further, the Court
stated that where the remand orders of the Board are not complied
with, the Board itself errs in failing to ensure compliance.
Stegall v. West, 11 Vet. App. 268 (1998).

The Board will ensure compliance with the mandate of the Court by
whatever means are required. Accordingly, the RO must review all
examination reports prior to returning the case to the Board in
order to ensure full and specific compliance with all instructions
contained in remands by this Board. All cases returned to the Board
which do not comply with the instructions of the Board remand will
be returned to the RO for further appropriate action as directed.

The case is Remanded to the RO for the following actions:

1. The RO should provide the veteran an application, VA Form 21-
8940, for his use in completing and submitting a formal claim for
a total disability rating based on individual unemployability due
to service-connected disabilities. Upon receipt of that completed
application, appropriate action should be undertaken.

2. The RO should obtain all clinical records of the veteran, to
include outpatient treatment

- 4 -

records, examination reports, and hospital summaries, from the
VAMC, Leavenworth, from May 1997 to the present. All such records
should be associated with the claims file.

3. The RO should schedule a special VA psychiatric examination of
the veteran by a VA psychiatric examiner who is experienced and
qualified to diagnose and evaluate PTSD and other psychiatric
illness, and who has never treated the veteran. A complete
psychiatric evaluation of the veteran should be conducted, to
include full-battery psychological testing, in order to determine
the correct diagnoses of all psychiatric disorders found present.
The claims file must be made available to and be reviewed by the
examiner prior to the examination. The psychiatric examinations are
to be conducted in accordance with the fourth edition of the
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In addition, the examiner should determine the etiology, extent,
and correct diagnosis of any and all psychiatric disabilities found
present, and reconcile conflicting diagnoses. To the greatest
extent possible, the psychiatric examiner should distinguish
between the social and industrial impairment stemming from the
veteran's service- connected PTSD, as opposed to the symptoms of
his other, nonservice-connected psychiatric disabilities.
Statements to the effect that such is "difficult" will not suffice.
In addition, the

- 5 -

examiners should provide a multi-axis diagnoses, to include an
assessment of the impact of his PTSD upon his employability, and a
current and last-year Global Assessment of Functioning (GAF)
score,. Any and all opinions expressed must be accompanied by a
complete rationale.

3. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, or if any requested opinions are not
provided, or if the report of VA psychiatric examination does not
affirmatively reflect that the examiner has reviewed the veteran's
claims file, such examination report is inadequate and appropriate
corrective action should be implemented prior to returning the case
to the Board. Should the psychiatric examiner assert that he or she
can make no distinction between the impairment stemming from the
veteran's several psychiatric disabilities, another psychiatric
evaluation from another source should be obtained.

4. Thereafter, the RO should undertake any other indicated
development and readjudicate the issue of entitlement to a rating
in excess of 10 percent for PTSD, in light of the additional
evidence obtained, as well as with respect to any other issues
raised by the veteran.

6 -

If the benefits sought on appeal are not granted to the veteran's
satisfaction, the RO should issue a Supplemental Statement of the
Case, including all applicable law and regulations, and the
appellant and his representative should be provided an opportunity
to respond. The case should then be returned to the Board for
further appellate consideration, if otherwise in order. The Board
intimates no opinion, either legal or factual, as to the ultimate
disposition of these claims.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

7 -



